Exhibit 10.6

AZZ INC.
PERFORMANCE SHARE


AWARD AGREEMENT


This Award, granted on ________________ (“Grant Date”), by AZZ Inc., a Texas
corporation (hereinafter called the “Corporation”), to ________________ (the
“Participant) is subject to the terms and conditions of the 2014 Long Term
Incentive Plan, as amended from time to time (the “2014 Plan”), and this Award
Agreement.


W I T N E S S E T H:


WHEREAS, the Corporation has adopted the 2014 Plan, effective as of July 8,
2014, with the objective of advancing the best interests of the Corporation and
its shareholders in order to attract, retain and motivate key employees with
additional incentives through the award of Performance Shares.


NOW, THEREFORE, it is agreed as follows:


1. Award of Performance Shares.


(a)    Award. The Corporation hereby grants to the Participant the right to
receive all or any part of Performance Awards at the target level of _________
shares of Common Stock (the “Target Amount”), subject to the terms, conditions
and restrictions set forth herein and in the 2014 Plan and to the level of
achievement of the Performance Goals established by the Committee as set forth
on Appendix A (the “Performance Goals”). The actual number of shares of Common
Stock, or the cash equivalent thereof, earned by the Participant at the end of
the Restricted Period (the “Performance Shares”) may range from 0 to 200% of the
Target Amount. The right to receive such Performance Shares is referred to
herein as the “Award.”


(b)    2014 Plan. The Award and this Award Agreement are each subject to all of
the terms, conditions and restrictions set forth in the 2014 Plan. In the event
of a conflict between the Award Agreement and the 2014 Plan, the 2014 Plan shall
prevail. Terms that are capitalized but not defined herein shall have the same
meaning ascribed to such terms in the 2014 Plan.


(c)    Rights to Common Stock. Prior to the registration of Performance Shares
as described in paragraph 2, holders of the Award shall have none of the rights
of a shareholder with respect to such Performance Shares (including, but not
limited to, voting and tender rights and any right to receive dividends in cash
or other property or other distribution or rights in respect of such shares)
except as otherwise provided in this Award Agreement or the 2014 Plan. During
the Restricted Period (as defined below), the dividend equivalents will accrue
on the Awards but will not be paid unless and until the underlying Awards vest.
In determining the number of Performance Shares, or the cash equivalent thereof,
issuable to the Participant based on the level of achievement of the Performance
Goals as of the end of the Restricted Period, the Committee will provide the
Participant with credit for, and shall otherwise take into account, any
dividends declared on the Corporation’s Common Stock during the Restricted
Period.








--------------------------------------------------------------------------------







2. Vesting and Payment of Award.


(a)     Restricted Period. Except as provided under paragraph 2, the Award shall
be subject to forfeiture until the Participant becomes vested in such Award
based on the level of achievement of the Performance Goals at the end of the
Restricted Period as approved and authorized by the Committee, in each case as
described in this Award Agreement. As used herein, the term “Restricted Period”
shall mean the period of time beginning on the Grant Date and ending on the
earlier of (i) the three (3)-year anniversary of the Grant Date or (ii) the date
on which the Participant dies, terminates employment due to Permanent
Disability, or has a Qualified Termination of Employment. Unless vested in
accordance with the foregoing, unvested Awards shall be forfeited upon the
termination of a Participant’s employment with the Corporation and all
Affiliates.


(b)     Payment of Awards. If the Participant remains continuously employed by
the Corporation or an Affiliate through the Restricted Period, the Award shall
vest at the end of the Restricted Period. Upon the vesting of such Award, the
Committee shall determine the level of achievement of the Performance Goals as
of the end of the Restricted Period and, based on such determination, the number
of Performance Shares issuable to the Participant, if any, and the Corporation
shall electronically register any such Performance Shares in the Participant’s
name, provided that, notwithstanding paragraph 1 or any other provision herein
to the contrary, the Committee, in its sole discretion, may elect to cause the
Corporation to pay the Participant cash, in an amount equal to the Fair Market
Value of such Performance Shares, in lieu of such registration of Performance
Shares. If the Restricted Period ends prior to the third anniversary of the
Grant date pursuant to paragraph 2(a)(ii), the Committee shall, in its sole
discretion, determine the level of achievement of the Performance Goals as of
the end of the accelerated vesting date (in which case the Committee may make
equitable adjustments in the Performance Goals to reflect the early termination)
or deem the Award to be payable at the Target Amount (that is, 100% achievement
of the Performance Goals). In determining the number of Performance Shares
issuable to the Participant, the Committee shall multiply (i) the Target Amount
(taking into account any dividend declared during the Restricted Period pursuant
to paragraph 1) by (ii) the percentage by which the Performance Goals have been
achieved as of the end of the Restricted Period. For purposes of example only,
if the Target Amount consisted of 500 shares of Common Stock and the level of
achievement of the Performance Goals was determined to be 120%, 600 Performance
Shares would be issuable to Participant. Notwithstanding the foregoing, no
Performance Shares will be issued with respect to the Award if the Committee
determines that the relevant level of achievement of the Performance Goals is
less than ______%.


3. Administration. Any decision, interpretations or determinations made or
actions taken by the Corporation, the Board or the Committee arising out of or
in connection with the construction, administration, interpretation and effect
of this Award Agreement or the 2014 Plan shall be within the sole and absolute
discretion of the Corporation, the Board or the Committee, as the case may be,
and shall be final and conclusive upon all persons.


4. Governing Law. The 2014 Plan and this Award Agreement are each governed by
and subject to the laws of the United States of America and the State of Texas.
All questions pertaining to the construction, interpretation, regulation,
validity and effect of the provisions of this Award Agreement








--------------------------------------------------------------------------------



and any rights under the 2014 Plan shall be determined in accordance with the
laws of the State of Texas.


5. Notices. Any notice to be given to the Corporation under this Award Agreement
shall be addressed to the Corporation in care of its Chief Legal Officer at the
Corporation’s then current corporate headquarters unless the Corporation, in
writing or electronically, directs the Participant otherwise. Any notice to be
given to the Participant under the terms of this Award Agreement may be
addressed to him or her at his or her address as it appears on the Corporation’s
records, or at such other address as either party may hereafter designate in
writing to the other party.


6. Discretionary Nature of Award. The grant of the Award is a one-time benefit
and does not create any contractual or other right to receive a grant of awards
or benefits in lieu of awards in the future. Future grants, if any, and the
terms thereof will be at the sole discretion of the Corporation. The Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy payment in lieu of notice, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.


7. Successors. This Award Agreement shall be binding upon and inure to the
benefit of any successor or assigns of the Corporation.


8. Non-Transferability. The Award granted under this Award Agreement shall not
be transferable other than by will or the laws of descent and distribution upon
the Participant’s death.


9. Amendments. The Committee may at any time alter or amend this Award Agreement
to the extent (1) permitted or required by law, (2) permitted or required by the
rules of any stock exchange on which the Common Stock or any other security of
the Corporation is listed, and (3) permitted or required under applicable
provisions of the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended (including Rule 16b-3 thereof).


10. For U.S. Participants Only. To the extent the Participant is a resident of
the United States of America and has not previously signed a noncompete
agreement for the benefit of the Corporation or its Affiliates, then the
Participant has until the end of the one hundred twenty (120) day period
beginning from the Grant Date to sign and return such a noncompete agreement in
the form provided to such Participant by the Corporation. If the U.S.
Participant does not sign and return such noncompete agreement on or before the
end of such one hundred twenty (120) day period, then this Award Agreement and
the grant of the Award shall not be binding on and shall be voidable by the
Corporation, in which case neither this Award Agreement nor the Award shall have
any further force or effect.


11. Section 409A of the Code. The Award is intended to be exempt from section
409A of the Code because the value of the Award is included in the Participant’s
income in the year in which the Award vests.


12. Acceptance of Award Terms and Conditions. The Participant has until the end
of the one hundred twenty (120) day period beginning from the Grant Date of this
Award to sign and return this Award Agreement as evidence of the Participant’s
acceptance of the terms and conditions of this Award.










--------------------------------------------------------------------------------



13. Invalidity and Enforceability. The provisions of this Award Agreement are
severable and if one or more of the provisions of this Award Agreement shall be
held invalid, illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nonetheless be binding and enforceable; provided,
however, that to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Award Agreement to be construed so as to foster the
intent of this Award Agreement and the 2014 Plan.


14. Participant Acknowledgment of Conditions. The Participant understands,
acknowledges and agrees to the following conditions with respect to the Award
granted to the Participant under this Award Agreement:


(a)     No claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment by the Corporation or an Affiliate of the Corporation (the
“Employer”) (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against the Corporation or the Employer, waive his or her
ability, if any, to bring any such claim, and releases the Corporation and the
Employer from any such claim.
 
(b)     In the event of termination of the Participant’s employment (whether or
not in breach of local labor laws and except as otherwise explicitly provided in
the Award Agreement), the Participant’s rights with respect to the Award,
including with respect to the vesting thereof, will terminate effective as of
the date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (i.e., active employment
would not include a period of “garden leave” or similar period pursuant to local
law). The Committee shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of the Award.
 
(c)     The right to receive Performance Shares is merely a contractual right
under this Award Agreement and does not constitute actual shares of Common
Stock, and therefore the Participant may not make and agrees not to make an
election under section 83(b) of the Code with respect to the grant of the Award.
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the 2014 Plan
or the Participant’s acquisition or sale of any of the Performance Shares
issuable upon the vesting of the Award. Further, the Participant is advised to
consult with his or her own advisors regarding participation in the 2014 Plan
before taking any action related to the 2014 Plan. Regardless of any action the
Corporation or the Employer takes with respect to any or all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax-related items related to the Participant’s
participation in the 2014 Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the responsibility of the Participant
and may exceed the amount actually withheld by the Corporation or the Employer.


(d)     The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Award Agreement (including, but not limited
to, the Participant’s name, home address and telephone








--------------------------------------------------------------------------------



number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or details of the
Award or any other entitlement to shares awarded, canceled, vested, unvested or
outstanding (the “Data”) by and among, as applicable, the Participant’s
Employer, the Corporation, and its Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
2014 Plan.


(e)     The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
2014 Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the Participant’s country may have different data privacy
laws and protections than the country or countries in which such recipients are
located. The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the 2014 Plan, including any requisite transfer
of such Data as may be required to a broker, escrow agent or other third party
with whom the Performance Shares, if any, received upon vesting of the Award may
be deposited. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the 2014 Plan. The Participant understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.


(f)     The Corporation reserves the right to impose other requirements
(including the execution of additional agreements or undertakings) on the
Participant’s participation in the 2014 Plan, on the Award and on any shares of
Common Stock acquired under the 2014 Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the 2014 Plan.


(g)     The Corporation may, in its sole discretion, decide to deliver any
documents related to current or future participation in the 2014 Plan by
electronic means. The Participant hereby consents to receive such documents by
on-line delivery and agrees to participate in the 2014 Plan through an on-line
or electronic system established and maintained by the Corporation or a
third-party designated by the Corporation.
 
(h)     The Participant certifies that he or she has received and read a copy of
the 2014 Plan and understands and agrees to the terms, conditions and
restriction set forth in the 2014 Plan, the provisions of this Award Agreement
and all other applicable documents (including any country-specific terms
applicable to the Participant’s Award).


(i)     The Award will be subject to any policy adopted by the Corporation or
the Committee relating to the recovery of such Award (including any Performance
Shares issued, or any cash equivalent thereof paid, in connection therewith) to
the extent it is subsequently determined that the Performance Goals were not
actually achieved. For the avoidance of doubt, and without limiting the
foregoing, the Award and this Award Agreement are subject to the terms of the
AZZ Inc. Compensation Recovery Policy adopted by the Board on January 20, 2016,
as such may be amended from time to time.
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first above written.




AZZ INC.




By _____________________________
Name:
Title:




PARTICIPANT:




________________________________
Name:






Appendix A




[To be determined by the Committee]






